Benham, Judge.
This court having entered on July 2, 1986, a judgment in the *563above-styled case (179 Ga. App. 882 (348 SE2d 83) (1986)) affirming the judgment of the trial court; and the judgment of this court having been reversed by the Supreme Court in United States Fidelity & Guaranty Co. v. Rome Concrete Pipe Co., 256 Ga. 661 (353 SE2d 15), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.
Decided April 7, 1987.
J. Alexander Porter, Sidney R. Barrett, Jr., for appellant.
S. David Smith, Jr., Frank W. Scoggins, for appellee.

Judgment reversed.


Birdsong, C. J., Deen, P. J., McMurray, P. J., Banke, P. J., Carley, Sognier, Pope, and Beasley, JJ., concur.